Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-41 General American Investors Company, Inc. (Exact name of registrant as specified in charter) 100Park Avenue New York, NY 10017 (Address of principal executive offices) (Zip code) Eugene S. Stark Vice-President, Administration General American Investors Company, Inc. 100Park Avenue New York, NY 10017 (Name and address of agent for service) Registrant’s telephone number, including area code: 212-916-8400 Date of fiscal year end:December31 Date of reporting period: July1, 2007 — June30, 2008 FormN-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Proxy Voting Record Meeting Date Range: 01-Jul-2007 To 30-Jun-2008 All Accounts THQ INC. Security: 872443403 Meeting Type: Annual Ticker: THQI Meeting Date: 30-Jul-2007 ISIN Vote Deadline Date: 27-Jul-2007 Agenda 932747845 Management Total Ballot Shares: 315000 Last Vote Date: 23-Jul-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 BRIAN J. FARRELL 315000 0 0 0 2 LAWRENCE BURSTEIN 315000 0 0 0 3 HENRY T. DENERO 315000 0 0 0 4 BRIAN P. DOUGHERTY 315000 0 0 0 5 JEFFREY W. GRIFFITHS 315000 0 0 0 6 GARY E. RIESCHEL 315000 0 0 0 7 JAMES WHIMS 315000 0 0 0 2 APPROVAL OF AN AMENDMENT TO THQ INC.'S For 315000 0 0 0 CERTIFICATE OF INCORPORATION: TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF THE COMPANY'S COMMON STOCK, PAR VALUE $.01, FROM 75,000,,000,000 SHARES. 3 RATIFICATION OF THE INDEPENDENT REGISTERED For 315000 0 0 0 PUBLIC ACCOUNTING FIRM: TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING MARCH 31, 2008. Page 1 of 59 MEDTRONIC, INC. Security: 585055106 Meeting Type: Annual Ticker: MDT Meeting Date: 23-Aug-2007 ISIN US5850551061 Vote Deadline Date: 22-Aug-2007 Agenda 932754232 Management Total Ballot Shares: 170000 Last Vote Date: 06-Aug-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 DAVID L. CALHOUN 170000 0 0 0 2 ARTHUR D. COLLINS, JR. 170000 0 0 0 3 JAMES T. LENEHAN 170000 0 0 0 4 KENDALL J. POWELL 170000 0 0 0 2 TO RATIFY THE APPOINTMENT OF For 170000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3 TO AMEND MEDTRONIC'S RESTATED ARTICLES OF For 170000 0 0 0 INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF ALL DIRECTORS. Page 2 of 59 ANNUITY AND LIFE RE (HOLDINGS), LTD. Security: G03910109 Meeting Type: Annual Ticker: ANNRF Meeting Date: 28-Aug-2007 ISIN BMG039101099 Vote Deadline Date: 27-Aug-2007 Agenda 932756642 Management Total Ballot Shares: 275000 Last Vote Date: 03-Aug-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: MARTIN A. BERKOWITZ For 275000 0 0 0 2 ELECTION OF DIRECTOR: MICHAEL P. ESPOSITO, JR. For 275000 0 0 0 3 ELECTION OF DIRECTOR: JEFFREY D. WATKINS For 275000 0 0 0 4 TO RATIFY THE SELECTION OF MARCUM & KLIEGMAN For 275000 0 0 0 LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO SERVE AS OUR AUDITORS FOR 2 COMMITTEE TO SET ITS REMUNERATION. Page 3 of 59 NETEASE.COM, INC. Security: 64110W102 Meeting Type: Annual Ticker: NTES Meeting Date: 07-Sep-2007 ISIN US64110W1027 Vote Deadline Date: 28-Aug-2007 Agenda 932759054 Management Total Ballot Shares: 245000 Last Vote Date: 21-Aug-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 RE-ELECTION OF DIRECTOR: WILLIAM DING For 245000 0 0 0 2 RE-ELECTION OF DIRECTOR: MICHAEL TONG For 245000 0 0 0 3 RE-ELECTION OF DIRECTOR: MICHAEL LEUNG For 245000 0 0 0 4 RE-ELECTION OF DIRECTOR: JOSEPH TONG For 245000 0 0 0 5 RE-ELECTION OF DIRECTOR: ALICE CHENG For 245000 0 0 0 6 RE-ELECTION OF DIRECTOR: DENNY LEE For 245000 0 0 0 7 RE-ELECTION OF DIRECTOR: LUN FENG For 245000 0 0 0 8 TO RATIFY THE APPOINTMENT OF For 245000 0 0 0 PRICEWATERHOUSECOOPERS ZHONG TIAN CPAS LIMITED COMPANY AS INDEPENDENT AUDITORS OF NETEASE.COM, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. 9 TO TRANSACT SUCH OTHER BUSINESS AS MAY None 0 0 0 0 PROPERLY COME BEFORE THE ANNUAL GENERAL MEETING OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF. Page 4 of 59 ACTIVISION, INC. Security: 004930202 Meeting Type: Annual Ticker: ATVI Meeting Date: 27-Sep-2007 ISIN US0049302021 Vote Deadline Date: 26-Sep-2007 Agenda 932761263 Management Total Ballot Shares: 700000 Last Vote Date: 23-Aug-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ROBERT A. KOTICK 700000 0 0 0 2 BRIAN G. KELLY 700000 0 0 0 3 RONALD DOORNINK 700000 0 0 0 4 ROBERT J. CORTI 700000 0 0 0 5 BARBARA S. ISGUR 700000 0 0 0 6 ROBERT J. MORGADO 700000 0 0 0 7 PETER J. NOLAN 700000 0 0 0 8 RICHARD SARNOFF 700000 0 0 0 2 APPROVAL OF THE ACTIVISION, INC. 2007 INCENTIVE For 700000 0 0 0 PLAN. 3 RATIFICATION OF THE SELECTION OF For 700000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2008. 4 APPROVAL OF THE STOCKHOLDER PROPOSAL Against 0 700000 0 0 REGARDING DIVERSITY OF THE BOARD OF DIRECTORS. 5 APPROVAL OF THE STOCKHOLDER PROPOSAL Against 0 700000 0 0 REGARDING A STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Page 5 of 59 AVAYA INC. Security: 053499109 Meeting Type: Special Ticker: AV Meeting Date: 28-Sep-2007 ISIN US0534991098 Vote Deadline Date: 27-Sep-2007 Agenda 932762847 Management Total Ballot Shares: 205000 Last Vote Date: 23-Aug-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 TO CONSIDER AND VOTE ON A PROPOSAL TO ADOPT For 205000 0 0 0 THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JUNE 4, 2007, BY AND AMONG AVAYA INC., SIERRA HOLDINGS CORP., A DELAWARE CORPORATION, AND SIERRA MERGER CORP., A DELAWARE CORPORATION AND A WHOLLY-OWNED SUBSIDIARY OF SIERRA HOLDINGS CORP. 2 TO APPROVE THE ADJOURNMENT OF THE SPECIAL For 205000 0 0 0 MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE AGREEMENT AND PLAN OF MERGER. Page 6 of 59 ALKERMES, INC. Security: 01642T108 Meeting Type: Annual Ticker: ALKS Meeting Date: 09-Oct-2007 ISIN US01642T1088 Vote Deadline Date: 08-Oct-2007 Agenda 932758672 Management Total Ballot Shares: 100000 Last Vote Date: 04-Oct-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 FLOYD E. BLOOM 100000 0 0 0 2 ROBERT A. BREYER 100000 0 0 0 3 GERALDINE HENWOOD 100000 0 0 0 4 PAUL J. MITCHELL 100000 0 0 0 5 RICHARD F. POPS 100000 0 0 0 6 ALEXANDER RICH 100000 0 0 0 7 DAVID A. BROECKER 100000 0 0 0 8 MARK B. SKALETSKY 100000 0 0 0 9 MICHAEL A. WALL 100000 0 0 0 2 TO APPROVE AN AMENDED AND RESTATED 1999 For 100000 0 0 0 STOCK OPTION PLAN. 3 TO APPROVE AN AMENDMENT TO THE 2002 For 100000 0 0 0 RESTRICTED STOCK AWARD PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER, BY 700,000 SHARES. 4 TO APPROVE AN AMENDMENT TO THE 2006 STOCK For 100000 0 0 0 OPTION PLAN FOR NON-EMPLOYEE DIRECTORS TO INCREASE THE NUMBER OF SHARES ISSUABLE UPON EXERCISE OF OPTIONS GRANTED THEREUNDER, BY 240,000 SHARES. 5 TO RATIFY PRICEWATERHOUSECOOPERS LLP AS For 100000 0 0 0 THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2008. Page 7 of 59 CARPENTER TECHNOLOGY CORPORATION Security: 144285103 Meeting Type: Annual Ticker: CRS Meeting Date: 15-Oct-2007 ISIN US1442851036 Vote Deadline Date: 12-Oct-2007 Agenda 932772127 Management Total Ballot Shares: 150500 Last Vote Date: 02-Oct-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 I. MARTIN INGLIS 150500 0 0 0 2 PETER N. STEPHANS 150500 0 0 0 3 KATHRYN C. TURNER 150500 0 0 0 4 STEPHEN M. WARD, JR. 150500 0 0 0 2 APPROVAL OF PRICEWATERHOUSECOOPERS LLP AS For 150500 0 0 0 THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Page 8 of 59 DIAGEO PLC Security: 25243Q205 Meeting Type: Annual Ticker: DEO Meeting Date: 16-Oct-2007 ISIN US25243Q2057 Vote Deadline Date: 15-Oct-2007 Agenda 932775868 Management Total Ballot Shares: 350000 Last Vote Date: 10-Oct-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 REPORTS AND ACCOUNTS 2007 For 350000 0 0 0 2 DIRECTORS' REMUNERATION REPORT 2007 For 350000 0 0 0 3 DECLARATION OF FINAL DIVIDEND For 350000 0 0 0 4 RE-ELECTION OF MS M LILJA (MEMBER OF AUDIT, For 350000 0 0 0 NOMINATION, REMUNERATION COMMITTEE) 5 RE-ELECTION OF MR NC ROSE (MEMBER OF For 350000 0 0 0 EXECUTIVE COMMITTEE) 6 RE-ELECTION OF MR PA WALKER (MEMBER OF AUDIT, For 350000 0 0 0 NOMINATION, AND REMUNERATION COMMITTEE) 7 RE-APPOINTMENT AND REMUNERATION OF AUDITOR For 350000 0 0 0 8 AUTHORITY TO ALLOT RELEVANT SECURITIES For 350000 0 0 0 9 DISAPPLICATION OF PRE-EMPTION RIGHTS For 350000 0 0 0 10 AUTHORITY TO PURCHASE OWN ORDINARY SHARES For 350000 0 0 0 11 AUTHORITY TO MAKE POLITICAL DONATIONS AND/OR For 350000 0 0 0 TO INCUR POLITICAL EXPENDITURE 12 ADOPTION OF DIAGEO PLC 2 For 350000 0 0 0 EMPLOYEE STOCK PURCHASE PLAN 13 AMENDMENTS TO THE ARTICLES OF ASSOCIATION For 350000 0 0 0 Page 9 of 59 BEARINGPOINT, INC. Security: 074002106 Meeting Type: Annual Ticker: BE Meeting Date: 05-Nov-2007 ISIN US0740021060 Vote Deadline Date: 02-Nov-2007 Agenda 932776062 Management Total Ballot Shares: 1850000 Last Vote Date: 22-Oct-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 DOUGLAS C. ALLRED 1850000 0 0 0 2 BETSY J. BERNARD 1850000 0 0 0 3 SPENCER C. FLEISCHER 1850000 0 0 0 2 TO RATIFY ERNST & YOUNG LLP AS ITS For 1850000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS 2 Page 10 of 59 CISCO SYSTEMS, INC. Security: 17275R102 Meeting Type: Annual Ticker: CSCO Meeting Date: 15-Nov-2007 ISIN US17275R1023 Vote Deadline Date: 14-Nov-2007 Agenda 932774119 Management Total Ballot Shares: 900000 Last Vote Date: 22-Oct-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CAROL A. BARTZ For 900000 0 0 0 2 ELECTION OF DIRECTOR: M. MICHELE BURNS For 900000 0 0 0 3 ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS For 900000 0 0 0 4 ELECTION OF DIRECTOR: LARRY R. CARTER For 900000 0 0 0 5 ELECTION OF DIRECTOR: JOHN T. CHAMBERS For 900000 0 0 0 6 ELECTION OF DIRECTOR: BRIAN L. HALLA For 900000 0 0 0 7 ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY For 900000 0 0 0 8 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH For 900000 0 0 0 9 ELECTION OF DIRECTOR: RODERICK C. MCGEARY For 900000 0 0 0 10 ELECTION OF DIRECTOR: MICHAEL K. POWELL For 900000 0 0 0 11 ELECTION OF DIRECTOR: STEVEN M. WEST For 900000 0 0 0 12 ELECTION OF DIRECTOR: JERRY YANG For 900000 0 0 0 13 TO APPROVE THE AMENDMENT AND EXTENSION OF For 900000 0 0 0 THE 2 14 TO APPROVE THE EXECUTIVE INCENTIVE PLAN WITH For 900000 0 0 0 RESPECT TO CURRENT AND FUTURE COVERED EMPLOYEES AND EXECUTIVE OFFICERS. 15 TO RATIFY THE APPOINTMENT OF For 900000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 26, 2008. 16 PROPOSAL SUBMITTED BY SHAREHOLDERS Against 0 900000 0 0 REQUESTING THE BOARD TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. 17 PROPOSAL SUBMITTED BY A SHAREHOLDER Against 0 900000 0 0 REQUESTING THAT THE BOARD ESTABLISH A PAY- FOR-SUPERIOR-PERFORMANCE STANDARD IN THE COMPANY'S EXECUTIVE COMPENSATION PLAN FOR SENIOR EXECUTIVES. Page 11 of 59 Item Proposal Recommendation For Against Abstain Take No Action 18 PROPOSAL SUBMITTED BY SHAREHOLDERS Against 0 900000 0 0 REQUESTING THE BOARD TO ADOPT A POLICY THAT SHAREHOLDERS BE GIVEN THE OPPORTUNITY AT EACH ANNUAL MEETING OF SHAREHOLDERS TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. 19 PROPOSAL SUBMITTED BY SHAREHOLDERS Against 0 900000 0 0 REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS WITHIN SIX MONTHS PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Page 12 of 59 EPOCH HOLDING CORPORATION Security: 29428R103 Meeting Type: Annual Ticker: EPHC Meeting Date: 29-Nov-2007 ISIN US29428R103 Vote Deadline Date: 28-Nov-2007 Agenda Management Total Ballot Shares: 1666667 Last Vote Date: Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ALLAN R. TESSLER 1666667 0 0 0 2 WILLIAM W. PRIEST 1666667 0 0 0 3 ENRIQUE R. ARZAC 1666667 0 0 0 4 JEFFREY L. BERENSON 1666667 0 0 0 5 PETER A. FLAHERTY 1666667 0 0 0 6 EUGENE M. FREEDMAN 1666667 0 0 0 Page 13 of 59 DELL INC. Security: 24702R101 Meeting Type: Annual Ticker: DELL Meeting Date: 04-Dec-2007 ISIN US24702R1014 Vote Deadline Date: 03-Dec-2007 Agenda 932788372 Management Total Ballot Shares: 1550000 Last Vote Date: 29-Nov-2007 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 DONALD J. CARTY 1550000 0 0 0 2 MICHAEL S. DELL 1550000 0 0 0 3 WILLIAM H. GRAY, III 1550000 0 0 0 4 SALLIE L. KRAWCHECK 1550000 0 0 0 5 ALAN (A.G.) LAFLEY 1550000 0 0 0 6 JUDY C. LEWENT 1550000 0 0 0 7 KLAUS S. LUFT 1550000 0 0 0 8 THOMAS W. LUCE, III 1550000 0 0 0 9 ALEX J. MANDL 1550000 0 0 0 10 MICHAEL A. MILES 1550000 0 0 0 11 SAM NUNN 1550000 0 0 0 2 RATIFICATION OF INDEPENDENT AUDITOR For 1550000 0 0 0 3 APPROVAL OF THE AMENDED AND RESTATED 2002 For 1550000 0 0 0 LONG-TERM INCENTIVE PLAN 4 EXECUTIVE STOCKOWNERSHIP GUIDELINES Against 0 1550000 0 0 5 DECLARATION OF DIVIDEND Against 0 1550000 0 0 Page 14 of 59 COSTCO WHOLESALE CORPORATION Security: 22160K105 Meeting Type: Annual Ticker: COST Meeting Date: 29-Jan-2008 ISIN US22160K1051 Vote Deadline Date: 28-Jan-2008 Agenda 932800267 Management Total Ballot Shares: 575000 Last Vote Date: 02-Jan-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 SUSAN L. DECKER 575000 0 0 0 2 RICHARD D. DICERCHIO 575000 0 0 0 3 RICHARD M. LIBENSON 575000 0 0 0 4 JOHN W. MEISENBACH 575000 0 0 0 5 CHARLES T. MUNGER 575000 0 0 0 2 AMENDMENT TO THE SECOND RESTATED 2002 For 575000 0 0 0 STOCK INCENTIVE PLAN. 3 RATIFICATION OF SELECTION OF INDEPENDENT For 575000 0 0 0 AUDITORS. Page 15 of 59 HEWITT ASSOCIATES, INC. Security: 42822Q100 Meeting Type: Annual Ticker: HEW Meeting Date: 30-Jan-2008 ISIN US42822Q1004 Vote Deadline Date: 29-Jan-2008 Agenda 932799161 Management Total Ballot Shares: 630000 Last Vote Date: 03-Jan-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 RUSSELL P. FRADIN 630000 0 0 0 2 CHERYL A. FRANCIS 630000 0 0 0 3 ALEX J. MANDL 630000 0 0 0 4 THOMAS J. NEFF 630000 0 0 0 2 TO APPROVE THE AMENDED AND RESTATED GLOBAL For 630000 0 0 0 STOCK AND INCENTIVE COMPENSATION PLAN. 3 RATIFICATION OF ERNST & YOUNG LLP AS For 630000 0 0 0 INDEPENDENT PUBLIC ACCOUNTANTS. Page 16 of 59 QUALCOMM, INCORPORATED Security: 747525103 Meeting Type: Annual Ticker: QCOM Meeting Date: 11-Mar-2008 ISIN US7475251036 Vote Deadline Date: 10-Mar-2008 Agenda 932807095 Management Total Ballot Shares: 800000 Last Vote Date: 10-Mar-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 BARBARA T. ALEXANDER 800000 0 0 0 2 DONALD G. CRUICKSHANK 800000 0 0 0 3 RAYMOND V. DITTAMORE 800000 0 0 0 4 IRWIN MARK JACOBS 800000 0 0 0 5 PAUL E. JACOBS 800000 0 0 0 6 ROBERT E. KAHN 800000 0 0 0 7 SHERRY LANSING 800000 0 0 0 8 DUANE A. NELLES 800000 0 0 0 9 MARC I. STERN 800000 0 0 0 10 BRENT SCOWCROFT 800000 0 0 0 2 TO APPROVE AMENDMENTS TO THE 2006 LONG-TERM For 800000 0 0 0 INCENTIVE PLAN AND AN INCREASE IN THE SHARE RESERVE BY 115,000,000 SHARES. 3 TO RATIFY THE SELECTION OF For 800000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE COMPANY'S FISCAL YEAR ENDING SEPTEMBER 28, 2008. Page 17 of 59 UNITED TECHNOLOGIES CORPORATION Security: 913017109 Meeting Type: Annual Ticker: UTX Meeting Date: 09-Apr-2008 ISIN US9130171096 Vote Deadline Date: 08-Apr-2008 Agenda 932816765 Management Total Ballot Shares: 325000 Last Vote Date: 10-Mar-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 LOUIS R. CHENEVERT 325000 0 0 0 2 GEORGE DAVID 325000 0 0 0 3 JOHN V. FARACI 325000 0 0 0 4 JEAN-PIERRE GARNIER 325000 0 0 0 5 JAMIE S. GORELICK 325000 0 0 0 6 CHARLES R. LEE 325000 0 0 0 7 RICHARD D. MCCORMICK 325000 0 0 0 8 HAROLD MCGRAW III 325000 0 0 0 9 RICHARD B. MYERS 325000 0 0 0 10 H. PATRICK SWYGERT 325000 0 0 0 11 ANDRE VILLENEUVE 325000 0 0 0 12 CHRISTINE TODD WHITMAN 325000 0 0 0 2 APPOINTMENT OF INDEPENDENT AUDITORS For 325000 0 0 0 3 APPROVAL OF AMENDMENT TO THE 2005 LONG-TERM For 325000 0 0 0 INCENTIVE PLAN 4 SHAREOWNER PROPOSAL: PRINCIPLES FOR HEALTH Against 0 325000 0 0 CARE REFORM 5 SHAREOWNER PROPOSAL: GLOBAL SET OF Against 0 325000 0 0 CORPORATE STANDARDS 6 SHAREOWNER PROPOSAL: PAY FOR SUPERIOR Against 0 325000 0 0 PERFORMANCE 7 SHAREOWNER PROPOSAL: OFFSETS FOR FOREIGN Against 0 325000 0 0 MILITARY SALES Page 18 of 59 METLIFE, INC. Security: 59156R108 Meeting Type: Annual Ticker: MET Meeting Date: 22-Apr-2008 ISIN US59156R1086 Vote Deadline Date: 21-Apr-2008 Agenda 932829558 Management Total Ballot Shares: 265000 Last Vote Date: 17-Apr-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 SYLVIA MATHEWS BURWELL 265000 0 0 0 2 EDUARDO CASTRO-WRIGHT 265000 0 0 0 3 CHERYL W. GRISE 265000 0 0 0 4 WILLIAM C. STEERE, JR. 265000 0 0 0 5 LULU C. WANG 265000 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & For 265000 0 0 0 TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2008 Page 19 of 59 WACHOVIA CORPORATION Security: 929903102 Meeting Type: Annual Ticker: WB Meeting Date: 22-Apr-2008 ISIN US9299031024 Vote Deadline Date: 21-Apr-2008 Agenda 932822643 Management Total Ballot Shares: 615000 Last Vote Date: 17-Apr-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JOHN D. BAKER, II For 615000 0 0 0 2 ELECTION OF DIRECTOR: PETER C. BROWNING For 615000 0 0 0 3 ELECTION OF DIRECTOR: JOHN T. CASTEEN, III For 615000 0 0 0 4 ELECTION OF DIRECTOR: JERRY GITT For 615000 0 0 0 5 ELECTION OF DIRECTOR: WILLIAM H. GOODWIN, JR. For 615000 0 0 0 6 ELECTION OF DIRECTOR: MARYELLEN C. HERRINGER For 615000 0 0 0 7 ELECTION OF DIRECTOR: ROBERT A. INGRAM For 615000 0 0 0 8 ELECTION OF DIRECTOR: DONALD M. JAMES For 615000 0 0 0 9 ELECTION OF DIRECTOR: MACKEY J. MCDONALD For 615000 0 0 0 10 ELECTION OF DIRECTOR: JOSEPH NEUBAUER For 615000 0 0 0 11 ELECTION OF DIRECTOR: TIMOTHY D. PROCTOR For 615000 0 0 0 12 ELECTION OF DIRECTOR: ERNEST S. RADY For 615000 0 0 0 13 ELECTION OF DIRECTOR: VAN L. RICHEY For 615000 0 0 0 14 ELECTION OF DIRECTOR: RUTH G. SHAW For 615000 0 0 0 15 ELECTION OF DIRECTOR: LANTY L. SMITH For 615000 0 0 0 16 ELECTION OF DIRECTOR: G. KENNEDY THOMPSON For 615000 0 0 0 17 ELECTION OF DIRECTOR: DONA DAVIS YOUNG For 615000 0 0 0 18 A WACHOVIA PROPOSAL TO RATIFY THE For 615000 0 0 0 APPOINTMENT OF KPMG LLP AS AUDITORS FOR THE YEAR 2008. 19 A STOCKHOLDER PROPOSAL REGARDING NON- Against 0 615000 0 0 BINDING STOCKHOLDER VOTE RATIFYING EXECUTIVE COMPENSATION. 20 A STOCKHOLDER PROPOSAL REGARDING Against 0 615000 0 0 REPORTING POLITICAL CONTRIBUTIONS. 21 A STOCKHOLDER PROPOSAL REGARDING THE Against 0 615000 0 0 NOMINATION OF DIRECTORS. Page20 of 59 TEXTRON INC. Security: 883203101 Meeting Type: Annual Ticker: TXT Meeting Date: 23-Apr-2008 ISIN US8832031012 Vote Deadline Date: 22-Apr-2008 Agenda 932831933 Management Total Ballot Shares: 584800 Last Vote Date: 17-Apr-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: PAUL E. GAGNE For 584800 0 0 0 2 ELECTION OF DIRECTOR: DAIN M. HANCOCK For 584800 0 0 0 3 ELECTION OF DIRECTOR: LLOYD G. TROTTER For 584800 0 0 0 4 ELECTION OF DIRECTOR: THOMAS B. WHEELER For 584800 0 0 0 5 RATIFICATION OF APPOINTMENT OF INDEPENDENT For 584800 0 0 0 REGISTERED PUBLIC ACCOUNTING FIRM. 6 SHAREHOLDER PROPOSAL RELATING TO FOREIGN Against 0 584800 0 0 MILITARY SALES. 7 SHAREHOLDER PROPOSAL RELATING TO TAX Against 0 584800 0 0 GROSS-UP PAYMENTS TO SENIOR EXECUTIVES. Page 21 of 59 ALEXANDER & BALDWIN, INC. Security: 014482103 Meeting Type: Annual Ticker: ALEX Meeting Date: 24-Apr-2008 ISIN US0144821032 Vote Deadline Date: 23-Apr-2008 Agenda 932824926 Management Total Ballot Shares: 236100 Last Vote Date: 27-Mar-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 W.B. BAIRD 236100 0 0 0 2 M.J. CHUN 236100 0 0 0 3 W.A. DOANE 236100 0 0 0 4 W.A. DODS, JR. 236100 0 0 0 5 C.G. KING 236100 0 0 0 6 C.H. LAU 236100 0 0 0 7 D.M. PASQUALE 236100 0 0 0 8 M.G. SHAW 236100 0 0 0 9 J.N. WATANABE 236100 0 0 0 2 PROPOSAL TO RATIFY THE APPOINTMENT OF For 236100 0 0 0 DELOITTE & TOUCHE LLP AS THE AUDITORS OF THE CORPORATION. Page 22 of 59 CEMEX, S.A.B. DE C.V. Security: 151290889 Meeting Type: Annual Ticker: CX Meeting Date: 24-Apr-2008 ISIN US1512908898 Vote Deadline Date: 21-Apr-2008 Agenda 932854828 Management Total Ballot Shares: 2225862 Last Vote Date: 17-Apr-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 PRESENTATION OF THE REPORT BY THE CHIEF For 2225862 0 0 0 EXECUTIVE OFFICER, INCLUDING THE COMPANY'S FINANCIAL STATEMENTS, REPORT OF VARIATIONS OF CAPITAL STOCK, AND PRESENTATION OF THE REPORT BY THE BOARD OF DIRECTORS, FOR THE FISCAL YEAR ENDED DECEMBER 31, 2007, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 2 PROPOSAL FOR: (I) THE ALLOCATION OF PROFITS For 2225862 0 0 0 AND (II) THE MAXIMUM AMOUNT OF FUNDS TO BE USED FOR THE PURCHASE OF COMPANY SHARES. 3 PROPOSAL TO INCREASE THE CAPITAL STOCK OF For 2225862 0 0 0 THE COMPANY IN ITS VARIABLE PORTION THROUGH CAPITALIZATION OF RETAINED EARNINGS. 4 APPOINTMENT OF DIRECTORS, AND MEMBERS AND For 2225862 0 0 0 PRESIDENT OF THE AUDIT AND CORPORATE PRACTICES COMMITTEE. 5 COMPENSATION OF DIRECTORS AND MEMBERS OF For 2225862 0 0 0 THE AUDIT AND CORPORATE PRACTICES COMMITTEE. 6 APPOINTMENT OF DELEGATES TO FORMALIZE THE For 2225862 0 0 0 RESOLUTIONS ADOPTED AT THE MEETING. Page 23 of 59 AMERICAN EXPRESS COMPANY Security: 025816109 Meeting Type: Annual Ticker: AXP Meeting Date: 28-Apr-2008 ISIN US0258161092 Vote Deadline Date: 25-Apr-2008 Agenda 932823924 Management Total Ballot Shares: 350000 Last Vote Date: 22-Apr-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 D.F. AKERSON 350000 0 0 0 2 C. BARSHEFSKY 350000 0 0 0 3 U.M. BURNS 350000 0 0 0 4 K.I. CHENAULT 350000 0 0 0 5 P. CHERNIN 350000 0 0 0 6 J. LESCHLY 350000 0 0 0 7 R.C. LEVIN 350000 0 0 0 8 R.A. MCGINN 350000 0 0 0 9 E.D. MILLER 350000 0 0 0 10 S.S REINEMUND 350000 0 0 0 11 R.D. WALTER 350000 0 0 0 12 R.A. WILLIAMS 350000 0 0 0 2 A PROPOSAL TO RATIFY THE APPOINTMENT OF For 350000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2008. 3 A PROPOSAL TO AMEND THE CERTIFICATE OF For 350000 0 0 0 INCORPORATION TO REQUIRE A MAJORITY VOTE FOR THE ELECTION OF DIRECTORS IN NON-CONTESTED ELECTIONS. 4 PROPOSAL TO AMEND THE CERTIFICATE OF For 350000 0 0 0 INCORPORATION TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: MERGER OR CONSOLIDATION. Page 24 of 59 Item Proposal Recommendation For Against Abstain Take No Action 5 PROPOSAL TO AMEND THE CERTIFICATE OF For 350000 0 0 0 INCORPORATION TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: SALE, LEASE, EXCHANGE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY'S ASSETS OUTSIDE THE ORDINARY COURSE OF BUSINESS. 6 PROPOSAL TO AMEND THE CERTIFICATE OF For 350000 0 0 0 INCORPORATION TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: PLAN FOR THE EXCHANGE OF SHARES. 7 PROPOSAL TO AMEND THE CERTIFICATE OF For 350000 0 0 0 INCORPORATION TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: AUTHORIZATION OF DISSOLUTION. 8 A SHAREHOLDER PROPOSAL RELATING TO Against 0 350000 0 0 CUMULATIVE VOTING FOR DIRECTORS. Page 25 of 59 BERKSHIRE HATHAWAY INC. Security: 084670108 Meeting Type: Annual Ticker: BRKA Meeting Date: 03-May-2008 ISIN US0846701086 Vote Deadline Date: 02-May-2008 Agenda 932826463 Management Total Ballot Shares: 200 Last Vote Date: 29-Apr-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 WARREN E. BUFFETT 200 0 0 0 2 CHARLES T. MUNGER 200 0 0 0 3 HOWARD G. BUFFETT 200 0 0 0 4 SUSAN L. DECKER 200 0 0 0 5 WILLIAM H. GATES III 200 0 0 0 6 DAVID S. GOTTESMAN 200 0 0 0 7 CHARLOTTE GUYMAN 200 0 0 0 8 DONALD R. KEOUGH 200 0 0 0 9 THOMAS S. MURPHY 200 0 0 0 10 RONALD L. OLSON 200 0 0 0 11 WALTER SCOTT, JR. 200 0 0 0 Page 26 of 59 PEPSICO, INC. Security: 713448108 Meeting Type: Annual Ticker: PEP Meeting Date: 07-May-2008 ISIN US7134481081 Vote Deadline Date: 06-May-2008 Agenda 932832125 Management Total Ballot Shares: 200000 Last Vote Date: 17-Apr-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: I.M. COOK For 200000 0 0 0 2 ELECTION OF DIRECTOR: D. DUBLON For 200000 0 0 0 3 ELECTION OF DIRECTOR: V.J. DZAU For 200000 0 0 0 4 ELECTION OF DIRECTOR: R.L. HUNT For 200000 0 0 0 5 ELECTION OF DIRECTOR: A. IBARGUEN For 200000 0 0 0 6 ELECTION OF DIRECTOR: A.C. MARTINEZ For 200000 0 0 0 7 ELECTION OF DIRECTOR: I.K. NOOYI For 200000 0 0 0 8 ELECTION OF DIRECTOR: S.P. ROCKEFELLER For 200000 0 0 0 9 ELECTION OF DIRECTOR: J.J. SCHIRO For 200000 0 0 0 10 ELECTION OF DIRECTOR: L.G. TROTTER For 200000 0 0 0 11 ELECTION OF DIRECTOR: D. VASELLA For 200000 0 0 0 12 ELECTION OF DIRECTOR: M.D. WHITE For 200000 0 0 0 13 APPROVAL OF INDEPENDENT REGISTERED PUBLIC For 200000 0 0 0 ACCOUNTANTS 14 SHAREHOLDER PROPOSAL - BEVERAGE CONTAINER Against 0 200000 0 0 RECYCLING REPORT (PROXY STATEMENT P. 43) 15 SHAREHOLDER PROPOSAL - GENETICALLY Against 0 200000 0 0 ENGINEERED PRODUCTS REPORT (PROXY STATEMENT P. 45) 16 SHAREHOLDER PROPOSAL - RIGHT TO WATER Against 0 200000 0 0 POLICY (PROXY STATEMENT P. 46) 17 SHAREHOLDER PROPOSAL - GLOBAL WARMING Against 0 200000 0 0 REPORT (PROXY STATEMENT P. 48) 18 SHAREHOLDER PROPOSAL - ADVISORY VOTE ON Against 0 200000 0 0 COMPENSATION (PROXY STATEMENT P. 49) Page 27 of 59 ABB LTD Security: 000375204 Meeting Type: Annual Ticker: ABB Meeting Date: 08-May-2008 ISIN US0003752047 Vote Deadline Date: 30-Apr-2008 Agenda 932870012 Management Total Ballot Shares: 1000000 Last Vote Date: 22-Apr-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 APPROVAL OF THE ANNUAL REPORT, THE For 1000000 0 0 0 CONSOLIDATED FINANCIAL STATEMENTS AND THE ANNUAL FINANCIAL STATEMENTS FOR 2007. 2 APPROVAL OF THE DISCHARGE OF THE BOARD OF For 1000000 0 0 0 DIRECTORS AND THE PERSONS ENTRUSTED WITH MANAGEMENT. 3 APPROVAL OF APPROPRIATION OF AVAILABLE For 1000000 0 0 0 EARNINGS AND RELEASE OF LEGAL RESERVES. 4 APPROVAL OF THE CREATION OF ADDITIONAL For 1000000 0 0 0 CONTINGENT SHARE CAPITAL. 5 APPROVAL OF THE CAPITAL REDUCTION THROUGH For 1000000 0 0 0 NOMINAL VALUE REPAYMENT. 6 APPROVAL OF THE AMENDMENT TO THE ARTICLES For 1000000 0 0 0 OF INCORPORATION RELATED TO THE CAPITAL REDUCTION. 7 APPROVAL OF THE GENERAL AMENDMENTS TO THE For 1000000 0 0 0 ARTICLES OF INCORPORATION: AMENDMENT TO ARTICLE 8 PARA. 1 OF THE ARTICLES OF INCORPORATION. 8 APPROVAL OF THE GENERAL AMENDMENTS TO THE For 1000000 0 0 0 ARTICLES OF INCORPORATION: AMENDMENT TO ARTICLE 19(I) OF THE ARTICLES OF INCORPORATION. 9 APPROVAL OF THE GENERAL AMENDMENTS TO THE For 1000000 0 0 0 ARTICLES OF INCORPORATION: AMENDMENT TO ARTICLE 20 OF THE ARTICLES OF INCORPORATION. 10 APPROVAL OF THE GENERAL AMENDMENTS TO THE For 1000000 0 0 0 ARTICLES OF INCORPORATION: AMENDMENT TO ARTICLE 22 PARA. 1 OF THE ARTICLES OF INCORPORATION. 11 APPROVAL OF THE GENERAL AMENDMENTS TO THE For 1000000 0 0 0 ARTICLES OF INCORPORATION: AMENDMENT TO ARTICLE 28 OF THE ARTICLES OF INCORPORATION. Page 28 of 59 Item Proposal Recommendation For Against Abstain Take No Action 12 APPROVAL OF THE ELECTIONS TO THE BOARD OF For 1000000 0 0 0 DIRECTORS, AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING ENCLOSED HEREWITH: HUBERTUS VON GRUNBERG, GERMAN, RE-ELECT AS A DIRECTOR. 13 APPROVAL OF THE ELECTIONS TO THE BOARD OF For 1000000 0 0 0 DIRECTORS, AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING ENCLOSED HEREWITH: ROGER AGNELLI, BRAZILIAN, RE-ELECT AS A DIRECTOR. 14 APPROVAL OF THE ELECTIONS TO THE BOARD OF For 1000000 0 0 0 DIRECTORS, AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING ENCLOSED HEREWITH: LOUIS R. HUGHES, AMERICAN, RE-ELECT AS A DIRECTOR. 15 APPROVAL OF THE ELECTIONS TO THE BOARD OF For 1000000 0 0 0 DIRECTORS, AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING ENCLOSED HEREWITH: HANS ULRICH MARKI, SWISS, RE-ELECT AS A DIRECTOR. 16 APPROVAL OF THE ELECTIONS TO THE BOARD OF For 1000000 0 0 0 DIRECTORS, AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING ENCLOSED HEREWITH: MICHEL DE ROSEN, FRENCH, RE-ELECT AS A DIRECTOR. 17 APPROVAL OF THE ELECTIONS TO THE BOARD OF For 1000000 0 0 0 DIRECTORS, AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING ENCLOSED HEREWITH: MICHAEL TRESCHOW, SWEDISH, RE-ELECT AS A DIRECTOR. 18 APPROVAL OF THE ELECTIONS TO THE BOARD OF For 1000000 0 0 0 DIRECTORS, AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING ENCLOSED HEREWITH: BERND W. VOSS, GERMAN, RE-ELECT AS A DIRECTOR. 19 APPROVAL OF THE ELECTIONS TO THE BOARD OF For 1000000 0 0 0 DIRECTORS, AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING ENCLOSED HEREWITH: JACOB WALLENBERG, SWEDISH, RE-ELECT AS A DIRECTOR. 20 APPROVAL OF THE ELECTION OF THE AUDITORS. For 1000000 0 0 0 21 IN CASE OF AD-HOC MOTIONS DURING THE ANNUAL For 1000000 0 0 0 GENERAL MEETING, I AUTHORIZE MY PROXY TO ACT AS FOLLOWS. Page 29 of 59 APACHE CORPORATION Security: 037411105 Meeting Type: Annual Ticker: APA Meeting Date: 08-May-2008 ISIN US0374111054 Vote Deadline Date: 07-May-2008 Agenda 932838038 Management Total Ballot Shares: 600000 Last Vote Date: 05-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: G. STEVEN FARRIS For 600000 0 0 0 2 ELECTION OF DIRECTOR: RANDOLPH M. FERLIC For 600000 0 0 0 3 ELECTION OF DIRECTOR: A.D. FRAZIER, JR. For 600000 0 0 0 4 ELECTION OF DIRECTOR: JOHN A. KOCUR For 600000 0 0 0 5 STOCKHOLDER PROPOSAL CONCERNING Against 0 600000 0 0 REIMBURSEMENT OF PROXY EXPENSES Page30 of 59 GILEAD SCIENCES, INC. Security: 375558103 Meeting Type: Annual Ticker: GILD Meeting Date: 08-May-2008 ISIN US3755581036 Vote Deadline Date: 07-May-2008 Agenda 932838406 Management Total Ballot Shares: 119500 Last Vote Date: 05-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 PAUL BERG 119500 0 0 0 2 JOHN F. COGAN 119500 0 0 0 3 ETIENNE F. DAVIGNON 119500 0 0 0 4 JAMES M. DENNY 119500 0 0 0 5 CARLA A. HILLS 119500 0 0 0 6 JOHN W. MADIGAN 119500 0 0 0 7 JOHN C. MARTIN 119500 0 0 0 8 GORDON E. MOORE 119500 0 0 0 9 NICHOLAS G. MOORE 119500 0 0 0 10 GAYLE E. WILSON 119500 0 0 0 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP For 119500 0 0 0 BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2008. 3 TO APPROVE THE PROPOSED AMENDMENT TO For 119500 0 0 0 GILEAD'S 2 4 TO APPROVE AN AMENDMENT TO GILEAD'S For 119500 0 0 0 RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF GILEAD'S COMMON STOCK FROM 1,400,000,000 TO 2,800,000,000 SHARES. Page 31 of 59 ARCH CAPITAL GROUP LTD. Security: G0450A105 Meeting Type: Annual Ticker: ACGL Meeting Date: 09-May-2008 ISIN BMG0450A1053 Vote Deadline Date: 08-May-2008 Agenda 932849702 Management Total Ballot Shares: 325000 Last Vote Date: 05-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 PAUL B. INGREY* 325000 0 0 0 2 KEWSONG LEE* 325000 0 0 0 3 ROBERT F. WORKS* 325000 0 0 0 4 GRAHAM B. COLLIS** 325000 0 0 0 5 MARC GRANDISSON** 325000 0 0 0 6 W. PRESTON HUTCHINGS** 325000 0 0 0 7 CONSTANTINE IORDANOU** 325000 0 0 0 8 RALPH E. JONES III** 325000 0 0 0 9 THOMAS G. KAISER** 325000 0 0 0 10 MARK D. LYONS** 325000 0 0 0 11 MARTIN J. NILSEN** 325000 0 0 0 12 NICOLAS PAPADOPOULO** 325000 0 0 0 13 MICHAEL QUINN** 325000 0 0 0 14 MAAMOUN RAJEH** 325000 0 0 0 15 PAUL S. ROBOTHAM** 325000 0 0 0 16 ROBERT T. VAN GIESON** 325000 0 0 0 17 JOHN D. VOLLARO** 325000 0 0 0 18 JAMES WEATHERSTONE** 325000 0 0 0 2 TO APPOINT PRICEWATERHOUSECOOPERS LLP AS For 325000 0 0 0 THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2008. Page 32 of 59 AXIS CAPITAL HOLDINGS LIMITED Security: G0692U109 Meeting Type: Annual Ticker: AXS Meeting Date: 09-May-2008 ISIN BMG0692U1099 Vote Deadline Date: 08-May-2008 Agenda 932829647 Management Total Ballot Shares: 225000 Last Vote Date: 02-Apr-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ROBERT L. FRIEDMAN 225000 0 0 0 2 DONALD J. GREENE 225000 0 0 0 3 JURGEN GRUPE 225000 0 0 0 4 FRANK J. TASCO 225000 0 0 0 2 TO APPOINT DELOITTE & TOUCHE TO ACT AS THE For 225000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF AXIS CAPITAL HOLDINGS LIMITED FOR THE FISCAL YEAR ENDING DECEMBER 31, 2 AUTHORIZE THE BOARD OF DIRECTORS, ACTING THROUGH THE AUDIT COMMITTEE, TO SET THE FEES FOR THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Page 33 of 59 WASTE MANAGEMENT, INC. Security: 94106L109 Meeting Type: Annual Ticker: WMI Meeting Date: 09-May-2008 ISIN US94106L1098 Vote Deadline Date: 08-May-2008 Agenda 932838228 Management Total Ballot Shares: 680000 Last Vote Date: 05-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 PROPOSAL TO ELECT: PASTORA SAN JUAN For 680000 0 0 0 CAFFERTY 2 PROPOSAL TO ELECT: FRANK M. CLARK, JR. For 680000 0 0 0 3 PROPOSAL TO ELECT: PATRICK W. GROSS For 680000 0 0 0 4 PROPOSAL TO ELECT: THOMAS I. MORGAN For 680000 0 0 0 5 PROPOSAL TO ELECT: JOHN C. POPE For 680000 0 0 0 6 PROPOSAL TO ELECT: W. ROBERT REUM For 680000 0 0 0 7 PROPOSAL TO ELECT: STEVEN G. ROTHMEIER For 680000 0 0 0 8 PROPOSAL TO ELECT: DAVID P. STEINER For 680000 0 0 0 9 PROPOSAL TO ELECT: THOMAS H. WEIDEMEYER For 680000 0 0 0 10 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST For 680000 0 0 0 & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2008. 11 PROPOSAL RELATING TO DISCLOSURE OF POLITICAL Against 0 680000 0 0 CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. Page 34 of 59 SPRINT NEXTEL CORPORATION Security: 852061100 Meeting Type: Annual Ticker: S Meeting Date: 13-May-2008 ISIN US8520611000 Vote Deadline Date: 12-May-2008 Agenda 932840021 Management Total Ballot Shares: 525000 Last Vote Date: 08-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ROBERT R. BENNETT For 0 525000 0 0 2 ELECTION OF DIRECTOR: GORDON M. BETHUNE For 0 525000 0 0 3 ELECTION OF DIRECTOR: LARRY C. GLASSCOCK For 0 525000 0 0 4 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. For 0 525000 0 0 5 ELECTION OF DIRECTOR: DANIEL R. HESSE For 525000 0 0 0 6 ELECTION OF DIRECTOR: V. JANET HILL For 0 525000 0 0 7 ELECTION OF DIRECTOR: IRVINE O. HOCKADAY, JR. For 0 525000 0 0 8 ELECTION OF DIRECTOR: RODNEY O'NEAL For 0 525000 0 0 9 ELECTION OF DIRECTOR: RALPH V. WHITWORTH For 525000 0 0 0 10 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE For 525000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SPRINT NEXTEL FOR 2008. 11 TO VOTE ON A SHAREHOLDER PROPOSAL Against 525000 0 0 0 CONCERNING SPECIAL SHAREHOLDER MEETINGS. Page 35 of 59 AMERICAN INTERNATIONAL GROUP, INC. Security: 026874107 Meeting Type: Annual Ticker: AIG Meeting Date: 14-May-2008 ISIN US0268741073 Vote Deadline Date: 13-May-2008 Agenda 932859878 Management Total Ballot Shares: 450000 Last Vote Date: 09-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH For 450000 0 0 0 2 ELECTION OF DIRECTOR: MARTIN S. FELDSTEIN For 450000 0 0 0 3 ELECTION OF DIRECTOR: ELLEN V. FUTTER For 450000 0 0 0 4 ELECTION OF DIRECTOR: RICHARD C. HOLBROOKE For 450000 0 0 0 5 ELECTION OF DIRECTOR: FRED H. LANGHAMMER For 450000 0 0 0 6 ELECTION OF DIRECTOR: GEORGE L. MILES, JR. For 450000 0 0 0 7 ELECTION OF DIRECTOR: MORRIS W. OFFIT For 450000 0 0 0 8 ELECTION OF DIRECTOR: JAMES F. ORR III For 450000 0 0 0 9 ELECTION OF DIRECTOR: VIRGINIA M. ROMETTY For 450000 0 0 0 10 ELECTION OF DIRECTOR: MARTIN J. SULLIVAN For 450000 0 0 0 11 ELECTION OF DIRECTOR: MICHAEL H. SUTTON For 450000 0 0 0 12 ELECTION OF DIRECTOR: EDMUND S.W. TSE For 450000 0 0 0 13 ELECTION OF DIRECTOR: ROBERT B. WILLUMSTAD For 450000 0 0 0 14 RATIFICATION OF THE SELECTION OF For 450000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2008. 15 SHAREHOLDER PROPOSAL RELATING TO THE HUMAN Against 0 450000 0 0 RIGHT TO WATER. 16 SHAREHOLDER PROPOSAL RELATING TO THE Against 0 450000 0 0 REPORTING OF POLITICAL CONTRIBUTIONS. Page 36 of 59 EVEREST RE GROUP, LTD. Security: G3223R108 Meeting Type: Annual Ticker: RE Meeting Date: 14-May-2008 ISIN BMG3223R1088 Vote Deadline Date: 13-May-2008 Agenda 932858268 Management Total Ballot Shares: 315000 Last Vote Date: 08-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 THOMAS J. GALLAGHER 315000 0 0 0 2 WILLIAM F. GALTNEY, JR. 315000 0 0 0 2 TO APPOINT PRICEWATERHOUSECOOPERS LLP AS For 315000 0 0 0 THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2008 AND AUTHORIZE THE BOARD OF DIRECTORS ACTING BY THE AUDIT COMMITTEE OF THE BOARD TO SET THE FEES FOR THE REGISTERED PUBLIC ACCOUNTING FIRM. 3 TO APPROVE AN AMENDMENT TO THE COMPANY'S For 315000 0 0 0 BYE-LAWS TO ALLOW THE COMPANY TO HOLD TREASURY SHARES. Page 37 of 59 REPUBLIC SERVICES, INC. Security: 760759100 Meeting Type: Annual Ticker: RSG Meeting Date: 16-May-2008 ISIN US7607591002 Vote Deadline Date: 15-May-2008 Agenda 932843243 Management Total Ballot Shares: 881500 Last Vote Date: 08-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JAMES E. O'CONNOR 881500 0 0 0 2 HARRIS W. HUDSON 881500 0 0 0 3 JOHN W. CROGHAN 881500 0 0 0 4 W. LEE NUTTER 881500 0 0 0 5 RAMON A. RODRIGUEZ 881500 0 0 0 6 ALLAN C. SORENSEN 881500 0 0 0 7 MICHAEL W. WICKHAM 881500 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF ERNST & For 881500 0 0 0 YOUNG LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR 2008. Page 38 of 59 THE ALLSTATE CORPORATION Security: 020002101 Meeting Type: Annual Ticker: ALL Meeting Date: 20-May-2008 ISIN US0200021014 Vote Deadline Date: 19-May-2008 Agenda 932839458 Management Total Ballot Shares: 330000 Last Vote Date: 08-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: F. DUANE ACKERMAN For 330000 0 0 0 2 ELECTION OF DIRECTOR: ROBERT D. BEYER For 330000 0 0 0 3 ELECTION OF DIRECTOR: W. JAMES FARRELL For 330000 0 0 0 4 ELECTION OF DIRECTOR: JACK M. GREENBERG For 330000 0 0 0 5 ELECTION OF DIRECTOR: RONALD T. LEMAY For 330000 0 0 0 6 ELECTION OF DIRECTOR: J. CHRISTOPHER REYES For 330000 0 0 0 7 ELECTION OF DIRECTOR: H. JOHN RILEY, JR. For 330000 0 0 0 8 ELECTION OF DIRECTOR: JOSHUA I. SMITH For 330000 0 0 0 9 ELECTION OF DIRECTOR: JUDITH A. SPRIESER For 330000 0 0 0 10 ELECTION OF DIRECTOR: MARY ALICE TAYLOR For 330000 0 0 0 11 ELECTION OF DIRECTOR: THOMAS J. WILSON For 330000 0 0 0 12 RATIFICATION OF THE APPOINTMENT OF DELOITTE & For 330000 0 0 0 TOUCHE LLP AS ALLSTATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2008. 13 STOCKHOLDER PROPOSAL CALLING FOR Against 0 330000 0 0 CUMULATIVE VOTING IN THE ELECTION OF DIRECTORS. 14 STOCKHOLDER PROPOSAL SEEKING THE RIGHT TO Against 0 330000 0 0 CALL SPECIAL SHAREHOLDER MEETINGS. 15 STOCKHOLDER PROPOSAL SEEKING AN ADVISORY Against 0 330000 0 0 RESOLUTION TO RATIFY COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Page 39 of 59 HALLIBURTON COMPANY Security: 406216101 Meeting Type: Annual Ticker: HAL Meeting Date: 21-May-2008 ISIN US4062161017 Vote Deadline Date: 20-May-2008 Agenda 932852076 Management Total Ballot Shares: 800000 Last Vote Date: 15-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: A.M. BENNETT For 800000 0 0 0 2 ELECTION OF DIRECTOR: J.R. BOYD For 800000 0 0 0 3 ELECTION OF DIRECTOR: M. CARROLL For 800000 0 0 0 4 ELECTION OF DIRECTOR: K.T. DERR For 800000 0 0 0 5 ELECTION OF DIRECTOR: S.M. GILLIS For 800000 0 0 0 6 ELECTION OF DIRECTOR: J.T. HACKETT For 800000 0 0 0 7 ELECTION OF DIRECTOR: D.J. LESAR For 800000 0 0 0 8 ELECTION OF DIRECTOR: J.L. MARTIN For 800000 0 0 0 9 ELECTION OF DIRECTOR: J.A. PRECOURT For 800000 0 0 0 10 ELECTION OF DIRECTOR: D.L. REED For 800000 0 0 0 11 PROPOSAL FOR RATIFICATION OF THE SELECTION For 800000 0 0 0 OF AUDITORS. 12 PROPOSAL ON REAPPROVAL OF MATERIAL TERMS For 800000 0 0 0 OF PERFORMANCE GOALS UNDER 1 INCENTIVE PLAN. 13 PROPOSAL ON HUMAN RIGHTS POLICY. Against 0 800000 0 0 14 PROPOSAL ON POLITICAL CONTRIBUTIONS. Against 0 800000 0 0 15 PROPOSAL ON HUMAN RIGHTS BOARD COMMITTEE. Against 0 800000 0 0 Page40 of 59 CYTOKINETICS, INCORPORATED Security: 23282W100 Meeting Type: Annual Ticker: CYTK Meeting Date: 22-May-2008 ISIN US23282W1009 Vote Deadline Date: 21-May-2008 Agenda 932854777 Management Total Ballot Shares: 529900 Last Vote Date: 14-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 A. GRANT HEIDRICH 529900 0 0 0 2 JAMES H. SABRY 529900 0 0 0 2 SELECTION OF INDEPENDENT REGISTERED PUBLIC For 529900 0 0 0 ACCOUNTING FIRM 3 AMENDMENT TO THE AMENDED AND RESTATED For 529900 0 0 0 CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES FROM 120,000,000 SHARES TO 170,000,000 SHARES 4 ADOPTION OF THE 2(AS For 529900 0 0 0 AMENDED AND RESTATED) Page 41 of 59 LAMAR ADVERTISING COMPANY Security: 512815101 Meeting Type: Annual Ticker: LAMR Meeting Date: 22-May-2008 ISIN US5128151017 Vote Deadline Date: 21-May-2008 Agenda 932876913 Management Total Ballot Shares: 324100 Last Vote Date: 14-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOHN MAXWELL HAMILTON 324100 0 0 0 2 ROBERT M. JELENIC 324100 0 0 0 3 JOHN E. KOERNER, III 324100 0 0 0 4 STEPHEN P. MUMBLOW 324100 0 0 0 5 THOMAS V. REIFENHEISER 324100 0 0 0 6 ANNA REILLY 324100 0 0 0 7 KEVIN P. REILLY, JR. 324100 0 0 0 8 WENDELL REILLY 324100 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP For 324100 0 0 0 AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2008 FISCAL YEAR. Page 42 of 59 NELNET, INC. Security: 64031N108 Meeting Type: Annual Ticker: NNI Meeting Date: 22-May-2008 ISIN US64031N1081 Vote Deadline Date: 21-May-2008 Agenda 932874856 Management Total Ballot Shares: 1150000 Last Vote Date: 14-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JAMES P. ABEL For 1150000 0 0 0 2 ELECTION OF DIRECTOR: STEPHEN F. BUTTERFIELD For 1150000 0 0 0 3 ELECTION OF DIRECTOR: MICHAEL S. DUNLAP For 1150000 0 0 0 4 ELECTION OF DIRECTOR: KATHLEEN A. FARRELL For 1150000 0 0 0 5 ELECTION OF DIRECTOR: THOMAS E. HENNING For 1150000 0 0 0 6 ELECTION OF DIRECTOR: BRIAN J. O'CONNOR For 1150000 0 0 0 7 ELECTION OF DIRECTOR: KIMBERLY K. RATH For 1150000 0 0 0 8 ELECTION OF DIRECTOR: MICHAEL D. REARDON For 1150000 0 0 0 9 ELECTION OF DIRECTOR: JAMES H. VAN HORN For 1150000 0 0 0 10 RATIFICATION OF APPOINTMENT OF KPMG LLP AS For 1150000 0 0 0 INDEPENDENT AUDITORS 11 APPROVAL OF AN AMENDMENT TO THE DIRECTORS For 1150000 0 0 0 STOCK COMPENSATION PLAN, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT 12 A SHAREHOLDER PROPOSAL TO PURSUE THE Against 0 1150000 0 0 MERGER OF THE COMPANY'S DUAL SHARE CLASS STRUCTURE INTO A SINGLE CLASS OF COMMON STOCK Page 43 of 59 PARTNERRE LTD. Security: G6852T105 Meeting Type: Annual Ticker: PRE Meeting Date: 22-May-2008 ISIN BMG6852T1053 Vote Deadline Date: 21-May-2008 Agenda 932862647 Management Total Ballot Shares: 275000 Last Vote Date: 14-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JUDITH HANRATTY 275000 0 0 0 2 REMY SAUTTER 275000 0 0 0 3 PATRICK A. THIELE 275000 0 0 0 4 JURGEN ZECH 275000 0 0 0 2 TO RE-APPOINT DELOITTE & TOUCHE, THE For 275000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS OUR INDEPENDENT AUDITORS, TO SERVE UNTIL THE 2, AND TO REFER DECISIONS ABOUT THE AUDITORS' REMUNERATION TO THE BOARD OF DIRECTORS. 3 TO APPROVE OUR 2, AS For 275000 0 0 0 AMENDED AND RESTATED. 4 TO CONSIDER AND TAKE ACTION WITH RESPECT TO For 275000 0 0 0 SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE ANNUAL GENERAL MEETING OR ANY ADJOURNMENT THEREOF. Page 44 of 59 TARGET CORPORATION Security: 87612E106 Meeting Type: Annual Ticker: TGT Meeting Date: 22-May-2008 ISIN US87612E1064 Vote Deadline Date: 21-May-2008 Agenda 932850793 Management Total Ballot Shares: 333100 Last Vote Date: 14-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ROXANNE S. AUSTIN For 333100 0 0 0 2 ELECTION OF DIRECTOR: JAMES A. JOHNSON For 333100 0 0 0 3 ELECTION OF DIRECTOR: MARY E. MINNICK For 333100 0 0 0 4 ELECTION OF DIRECTOR: DERICA W. RICE For 333100 0 0 0 5 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT For 333100 0 0 0 OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Page 45 of 59 THE HOME DEPOT, INC. Security: 437076102 Meeting Type: Annual Ticker: HD Meeting Date: 22-May-2008 ISIN US4370761029 Vote Deadline Date: 21-May-2008 Agenda 932855832 Management Total Ballot Shares: 1203000 Last Vote Date: 14-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: F. DUANE ACKERMAN For 1203000 0 0 0 2 ELECTION OF DIRECTOR: DAVID H. BATCHELDER For 1203000 0 0 0 3 ELECTION OF DIRECTOR: FRANCIS S. BLAKE For 1203000 0 0 0 4 ELECTION OF DIRECTOR: ARI BOUSBIB For 1203000 0 0 0 5 ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN For 1203000 0 0 0 6 ELECTION OF DIRECTOR: ALBERT P. CAREY For 1203000 0 0 0 7 ELECTION OF DIRECTOR: ARMANDO CODINA For 1203000 0 0 0 8 ELECTION OF DIRECTOR: BRIAN C. CORNELL For 1203000 0 0 0 9 ELECTION OF DIRECTOR: BONNIE G. HILL For 1203000 0 0 0 10 ELECTION OF DIRECTOR: KAREN L. KATEN For 1203000 0 0 0 11 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE For 1203000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING FEBRUARY 1, 2009 12 TO APPROVE THE MATERIAL TERMS OF OFFICER For 1203000 0 0 0 PERFORMANCE GOALS UNDER THE MANAGEMENT INCENTIVE PLAN 13 TO APPROVE AN AMENDMENT TO THE COMPANY'S For 1203000 0 0 0 EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF RESERVED SHARES 14 SHAREHOLDER PROPOSAL REGARDING POLITICAL Against 1203000 0 0 0 NONPARTISANSHIP 15 SHAREHOLDER PROPOSAL REGARDING SPECIAL Against 0 1203000 0 0 SHAREHOLDER MEETINGS 16 SHAREHOLDER PROPOSAL REGARDING Against 0 1203000 0 0 EMPLOYMENT DIVERSITY REPORT DISCLOSURE 17 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE Against 0 1203000 0 0 OFFICER COMPENSATION 18 SHAREHOLDER PROPOSAL REGARDING PAY-FOR- Against 0 1203000 0 0 SUPERIOR PERFORMANCE Page 46 of 59 TRANSATLANTIC HOLDINGS, INC. Security: 893521104 Meeting Type: Annual Ticker: TRH Meeting Date: 22-May-2008 ISIN US8935211040 Vote Deadline Date: 21-May-2008 Agenda 932872775 Management Total Ballot Shares: 130000 Last Vote Date: 14-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 STEVEN J. BENSINGER 130000 0 0 0 2 C. FRED BERGSTEN 130000 0 0 0 3 IAN H. CHIPPENDALE 130000 0 0 0 4 JOHN G. FOOS 130000 0 0 0 5 JOHN L. MCCARTHY 130000 0 0 0 6 ROBERT F. ORLICH 130000 0 0 0 7 WILLIAM J. POUTSIAKA 130000 0 0 0 8 RICHARD S. PRESS 130000 0 0 0 9 MARTIN J. SULLIVAN 130000 0 0 0 10 THOMAS R. TIZZIO 130000 0 0 0 2 PROPOSAL TO ADOPT A 2008 NON-EMPLOYEE For 130000 0 0 0 DIRECTORS' STOCK PLAN. 3 PROPOSAL TO AMEND THE 2 For 130000 0 0 0 PLAN. 4 PROPOSAL TO SELECT For 130000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Page 47 of 59 XEROX CORPORATION Security: 984121103 Meeting Type: Annual Ticker: XRX Meeting Date: 22-May-2008 ISIN US9841211033 Vote Deadline Date: 21-May-2008 Agenda 932860693 Management Total Ballot Shares: 1900000 Last Vote Date: 14-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 GLENN A. BRITT 1900000 0 0 0 2 URSULA M. BURNS 1900000 0 0 0 3 RICHARD J. HARRINGTON 1900000 0 0 0 4 WILLIAM CURT HUNTER 1900000 0 0 0 5 VERNON E. JORDAN, JR. 1900000 0 0 0 6 ROBERT A. MCDONALD 1900000 0 0 0 7 ANNE M. MULCAHY 1900000 0 0 0 8 N.J. NICHOLAS, JR. 1900000 0 0 0 9 ANN N. REESE 1900000 0 0 0 10 MARY AGNES WILDEROTTER 1900000 0 0 0 2 RATIFICATION OF THE SELECTION OF For 1900000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2008. 3 APPROVE AMENDMENT OF CERTIFICATE OF For 1900000 0 0 0 INCORPORATION REQUIRING MAJORITY VOTING FOR ELECTION OF DIRECTORS IN NON-CONTESTED ELECTION. 4 SHAREHOLDER PROPOSAL RELATING TO REPORTING Against 0 1900000 0 0 OF COMPLIANCE WITH THE VENDOR CODE OF CONDUCT. Page 48 of 59 METROPCS COMMUNICATIONS INC Security: 591708102 Meeting Type: Annual Ticker: PCS Meeting Date: 23-May-2008 ISIN US5917081029 Vote Deadline Date: 22-May-2008 Agenda 932871987 Management Total Ballot Shares: 853500 Last Vote Date: 14-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ROGER D. LINQUIST 853500 0 0 0 2 TO RATIFY THE APPOINTMENT OF DELOITTE & For 853500 0 0 0 TOUCHE LLP AS THE METROPCS COMMUNICATIONS, INC. INDEPENDENT AUDITOR FOR FISCAL YEAR ENDING DECEMBER 31, 2008. 3 SUCH OTHER BUSINESS AS MAY PROPERLY COME For 853500 0 0 0 BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. Page 49 of 59 FIDELITY NAT'L INFORMATION SERVICES INC Security: 31620M106 Meeting Type: Annual Ticker: FIS Meeting Date: 29-May-2008 ISIN US31620M1062 Vote Deadline Date: 28-May-2008 Agenda 932865061 Management Total Ballot Shares: 155000 Last Vote Date: 14-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 MARSHALL HAINES 155000 0 0 0 2 DAVID K. HUNT 155000 0 0 0 3 CARY H. THOMPSON 155000 0 0 0 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR For 155000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 3 TO APPROVE THE FIDELITY NATIONAL INFORMATION For 155000 0 0 0 SERVICES, INC. 2 Page50 of 59 FIDELITY NATIONAL FINANCIAL, INC. Security: 31620R105 Meeting Type: Annual Ticker: FNF Meeting Date: 29-May-2008 ISIN US31620R1059 Vote Deadline Date: 28-May-2008 Agenda 932866722 Management Total Ballot Shares: 1375000 Last Vote Date: 23-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 WILLIAM P. FOLEY, II 1375000 0 0 0 2 DOUGLAS K. AMMERMAN 1375000 0 0 0 3 THOMAS M. HAGERTY 1375000 0 0 0 4 PETER O. SHEA, JR. 1375000 0 0 0 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR For 1375000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 3 TO APPROVE THE FIDELITY NATIONAL FINANCIAL, For 1375000 0 0 0 INC. AMENDED AND RESTATED 2005 OMNIBUS INCENTIVE PLAN. Page 51 of 59 LEAP WIRELESS INTERNATIONAL, INC. Security: 521863308 Meeting Type: Annual Ticker: LEAP Meeting Date: 29-May-2008 ISIN US5218633080 Vote Deadline Date: 28-May-2008 Agenda 932881027 Management Total Ballot Shares: 152500 Last Vote Date: 23-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOHN D. HARKEY, JR. 0 0 152500 0 2 S. DOUGLAS HUTCHESON 0 0 152500 0 3 ROBERT V. LAPENTA 0 0 152500 0 4 MARK H. RACHESKY, M.D. 0 0 152500 0 5 MICHAEL B. TARGOFF 0 0 152500 0 2 TO RATIFY THE SELECTION OF For 152500 0 0 0 PRICEWATERHOUSECOOPERS LLP AS LEAP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2008. Page 52 of 58 WEATHERFORD INTERNATIONAL LTD. Security: G95089101 Meeting Type: Annual Ticker: WFT Meeting Date: 02-Jun-2008 ISIN BMG950891017 Vote Deadline Date: 30-May-2008 Agenda 932901451 Management Total Ballot Shares: 1235000 Last Vote Date: 19-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION AS DIRECTOR: NICHOLAS F. BRADY For 1235000 0 0 0 2 ELECTION AS DIRECTOR: WILLIAM E. MACAULAY For 1235000 0 0 0 3 ELECTION AS DIRECTOR: DAVID J. BUTTERS For 1235000 0 0 0 4 ELECTION AS DIRECTOR: ROBERT B. MILLARD For 1235000 0 0 0 5 ELECTION AS DIRECTOR: BERNARD J. DUROC- For 1235000 0 0 0 DANNER 6 ELECTION AS DIRECTOR: ROBERT K. MOSES, JR. For 1235000 0 0 0 7 ELECTION OF DIRECTOR: ROBERT A. RAYNE For 1235000 0 0 0 8 APPOINTMENT OF ERNST & YOUNG LLP AS For 1235000 0 0 0 INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2008, AND AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET ERNST & YOUNG LLP'S REMUNERATION. Page 53 of 59 THE TJX COMPANIES, INC. Security: 872540109 Meeting Type: Annual Ticker: TJX Meeting Date: 03-Jun-2008 ISIN US8725401090 Vote Deadline Date: 02-Jun-2008 Agenda 932885481 Management Total Ballot Shares: 1675000 Last Vote Date: 08-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOSE B. ALVAREZ 1675000 0 0 0 2 ALAN M. BENNETT 1675000 0 0 0 3 DAVID A. BRANDON 1675000 0 0 0 4 BERNARD CAMMARATA 1675000 0 0 0 5 DAVID T. CHING 1675000 0 0 0 6 MICHAEL F. HINES 1675000 0 0 0 7 AMY B. LANE 1675000 0 0 0 8 CAROL MEYROWITZ 1675000 0 0 0 9 JOHN F. O'BRIEN 1675000 0 0 0 10 ROBERT F. SHAPIRO 1675000 0 0 0 11 WILLOW B. SHIRE 1675000 0 0 0 12 FLETCHER H. WILEY 1675000 0 0 0 2 RATIFICATION OF APPOINTMENT OF For 1675000 0 0 0 PRICEWATERHOUSECOOPERS LLP. 3 SHAREHOLDER PROPOSAL REGARDING ELECTION Against 1675000 0 0 0 OF DIRECTORS BY MAJORITY VOTE. 4 SHAREHOLDER PROPOSAL REGARDING Against 0 1675000 0 0 IMPLEMENTATION OF THE MACBRIDE PRINCIPLES. Page 54 of 59 PATTERSON-UTI ENERGY, INC. Security: 703481101 Meeting Type: Annual Ticker: PTEN Meeting Date: 05-Jun-2008 ISIN US7034811015 Vote Deadline Date: 04-Jun-2008 Agenda 932892183 Management Total Ballot Shares: 700000 Last Vote Date: 14-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 MARK S. SIEGEL 700000 0 0 0 2 CLOYCE A. TALBOTT 700000 0 0 0 3 KENNETH N. BERNS 700000 0 0 0 4 CHARLES O. BUCKNER 700000 0 0 0 5 CURTIS W. HUFF 700000 0 0 0 6 TERRY H. HUNT 700000 0 0 0 7 KENNETH R. PEAK 700000 0 0 0 2 APPROVE THE AMENDMENT TO THE PATTERSON-UTI For 700000 0 0 0 2005 LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN. 3 RATIFY THE SELECTION OF For 700000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2008. Page 55 of 59 WAL-MART STORES, INC. Security: 931142103 Meeting Type: Annual Ticker: WMT Meeting Date: 06-Jun-2008 ISIN US9311421039 Vote Deadline Date: 05-Jun-2008 Agenda 932881039 Management Total Ballot Shares: 470000 Last Vote Date: 14-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: AIDA M. ALVAREZ For 470000 0 0 0 2 ELECTION OF DIRECTOR: JAMES W. BREYER For 470000 0 0 0 3 ELECTION OF DIRECTOR: M. MICHELE BURNS For 470000 0 0 0 4 ELECTION OF DIRECTOR: JAMES I. CASH, JR. For 470000 0 0 0 5 ELECTION OF DIRECTOR: ROGER C. CORBETT For 470000 0 0 0 6 ELECTION OF DIRECTOR: DOUGLAS N. DAFT For 470000 0 0 0 7 ELECTION OF DIRECTOR: DAVID D. GLASS For 470000 0 0 0 8 ELECTION OF DIRECTOR: GREGORY B. PENNER For 470000 0 0 0 9 ELECTION OF DIRECTOR: ALLEN I. QUESTROM For 470000 0 0 0 10 ELECTION OF DIRECTOR: H. LEE SCOTT, JR. For 470000 0 0 0 11 ELECTION OF DIRECTOR: ARNE M. SORENSON For 470000 0 0 0 12 ELECTION OF DIRECTOR: JIM C. WALTON For 470000 0 0 0 13 ELECTION OF DIRECTOR: S. ROBSON WALTON For 470000 0 0 0 14 ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS For 470000 0 0 0 15 ELECTION OF DIRECTOR: LINDA S. WOLF For 470000 0 0 0 16 APPROVAL OF MANAGEMENT INCENTIVE PLAN, AS For 470000 0 0 0 AMENDED AND RESTATED 17 RATIFICATION OF ERNST & YOUNG LLP AS For 470000 0 0 0 INDEPENDENT ACCOUNTANTS 18 AMEND EQUAL EMPLOYMENT OPPORTUNITY POLICY Against 0 470000 0 0 19 PAY-FOR-SUPERIOR-PERFORMANCE Against 0 470000 0 0 20 RECOUPMENT OF SENIOR EXECUTIVE Against 0 470000 0 0 COMPENSATION POLICY 21 ESTABLISH HUMAN RIGHTS COMMITTEE Against 0 470000 0 0 22 ADVISORY VOTE ON EXECUTIVE COMPENSATION Against 0 470000 0 0 23 POLITICAL CONTRIBUTIONS REPORT Against 470000 0 0 0 24 SOCIAL AND REPUTATION IMPACT REPORT Against 0 470000 0 0 Page 56 of 59 Item Proposal Recommendation For Against Abstain Take No Action 25 SPECIAL SHAREHOLDERS' MEETING Against 0 470000 0 0 Page 57 of 59 COUGAR BIOTECHNOLOGY, INC. Security: 222083107 Meeting Type: Annual Ticker: CGRB Meeting Date: 17-Jun-2008 ISIN US2220831075 Vote Deadline Date: 16-Jun-2008 Agenda 932902922 Management Total Ballot Shares: 70500 Last Vote Date: 28-May-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ARIE S. BELLDEGRUN 70500 0 0 0 2 ALAN H. AUERBACH 70500 0 0 0 3 HAROLD J. MEYERS 70500 0 0 0 4 MICHAEL S. RICHMAN 70500 0 0 0 5 RUSSELL H. ELLISON 70500 0 0 0 6 THOMAS R. MALLEY 70500 0 0 0 7 SAMUEL R. SAKS 70500 0 0 0 2 PROPOSAL TO RATIFY THE APPOINTMENT OF J.H. For 70500 0 0 0 COHN LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2008 3 PROPOSAL TO RATIFY AND APPROVE AN For 70500 0 0 0 AMENDMENT TO THE COMPANY'S 2003 STOCK OPTION PLAN, AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT Page 58 of 59 BIOGEN IDEC INC. Security: 09062X103 Meeting Type: Contested-Annual Ticker: BIIB Meeting Date: 19-Jun-2008 ISIN US09062X1037 Vote Deadline Date: 18-Jun-2008 Agenda 932900245 Management Total Ballot Shares: 180000 Last Vote Date: 16-Jun-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 STELIOS PAPADOPOULOS 180000 0 0 0 2 CECIL PICKETT 180000 0 0 0 3 LYNN SCHENK 180000 0 0 0 4 PHILLIP SHARP 180000 0 0 0 2 TO RATIFY THE SELECTION OF For 180000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2008. 3 TO APPROVE OUR 2 For 180000 0 0 0 4 TO APPROVE OUR 2008 PERFORMANCE-BASED For 180000 0 0 0 MANAGEMENT INCENTIVE PLAN. 5 SHAREHOLDER PROPOSAL TO AMEND THE Against 0 180000 0 0 COMPANY'S BYLAWS. Page 59 of 59 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RegistrantGeneral American Investors Company, Inc. By (Signature and Title)* /s/ Spencer Davidson Spencer Davidson, Chairman, President & Chief Executive Officer (Principal Executive Officer) DateAugust 4, 2008 * Print the name and title of each signing officer under his or her signature.
